Title: To James Madison from Thomas McKean, 3 February 1810
From: McKean, Thomas
To: Madison, James


Private.
Sir,Philadelphia. Febry. 3d. 1810.
Permit me to introduce to your acquaintance Henry Pratt Esquire, an eminent merchant of this city, as my friend, and with whom I have a near family connexion: he is wealthy and a very benovelent [sic] citizen, and deservedly esteemed here. Mr; Pratt escorts Miss Elisa Pratt, his daughter, and Sophia Dorothea McKean, my daughter and only child in my family, to pay their respects to Mrs; Madison; for whom as well as yourself, my daughters Yrujo & Sophia have always expressed the greatest regard and gratitude, for the attention you were always pleased to extend to them. They mean to spend a week or two at Washington.
I am now one of the Sovereign People, and have attended particularly the last year to my private affairs, which had been neglected for more than thirty; and having nearly terminated that business, I now design to think of my former friends; for friendship may be compared to a fire, which, if neglected, will soon expire.
The commencement of your Administration has been as propitious as could have been reasonably expected, in a nation composed of not the wisest and best men in the world. You are sufficiently acquainted with the people you rule, to know, that little praise, but much unmerited censure is to be expected from them: An Angel from heaven could not command an universal approbation.
Every occurrence hitherto in the government of the Union meets my approbation, tho’ the observations of some Members of Congress on different occasions have given me concern; and perhaps our nation⟨al⟩ affairs might have been managed better, but my greatest surprize is, that they have been managed so well. Tho’ in a private station, and in an advanced age, beyond the average of human life (three score & ten) my mind is still too active to forgoe all concern for the happiness of my country; and under as full a consideration as I possess of our present situation, “I think it best to suffer crimes we want the power to punish.”
Present my devoirs to Mrs; Madison, Mr; and Mrs; Cutts & the young folks, and accept my best wishes for your health, fame and fortune. I remain, Your Excellency’s Most obedient humble servant
Thos M:Kean
